Citation Nr: 1733085	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Evaluation of coronary artery disease status post myocardial infarction currently evaluated as 30 percent disabling.

3.  Evaluation of type II diabetes mellitus currently evaluated as 20 percent disabling.

4.  Evaluation of left lower extremity peripheral neuropathy currently evaluated as 10 percent disabling.

5.  Evaluation of right lower extremity peripheral neuropathy currently evaluated as 10 percent disabling.

6.  Evaluation of right median nerve neuropathy (major) evaluated a 30 percent disabling prior to July 1, 2016, and 10 percent disabling effective July 1, 2016.

7.  Evaluation of left median nerve neuropathy evaluated as 20 percent disabling prior to July 1, 2016, and 10 percent disabling effective July 1, 2016.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in August 2013, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to substantiate the claim of TDIU due to his service-connected disabilities of: type II diabetes mellitus; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; and coronary artery disease.  The submission of VA Form 21-8940 is also considered a claim for increased evaluations of these disabilities, and the Board therefore considers the disabilities in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his August 2013 substantive appeal, the Veteran declined a Board hearing.  However, in a June 2015 statement, the Veteran subsequently requested a video conference hearing, to present testimony on the issues on appeal.  VA regulations provide that a hearing will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. 
§ 20.700 (2016) (pertaining specifically to hearings before the Board). 

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing. Therefore, a remand is required in order to afford the Veteran a Travel Board hearing as to the issues on appeal, as requested.  See 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700 (a)(2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with procedures set forth at 38 C.F.R. §§ 20.700(a) and 20.704(a)(2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




